          Case 2:18-cr-01378-SPL Document 30 Filed 03/01/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-18-01378-001-PHX-SPL
10                   Plaintiff,
                                                      ORDER OF DETENTION PENDING
11   v.                                               DISPOSITION
12   Carlos Duarte-Valle,
13                   Defendant.
14
15           Defendant appeared before this Court on a Petition for Revocation of Supervised
16   Release. The issue of detention was submitted to the Court. The Court considered the

17   Petition and file in determining whether defendant should be released on conditions set
18   by the Court.

19           The Court finds that defendant has failed to carry his burden of establishing that he

20   does not pose a serious flight risk or danger to any other person or to the community
21   pursuant to Rule 32.1(a)(6), Federal Rules of Criminal Procedure.
22           The Court concludes, by a preponderance of the evidence, that defendant is a

23   serious flight risk and that there is no condition or combination of conditions that will

24   reasonably assure his appearance at future proceedings.

25           IT IS THEREFORE ORDERED that defendant be detained pending further

26   proceedings.
27           Dated this 1st day of March, 2021.
28
